Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed disclosure (the parent application and the specification of the current application) does 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the applicant claims the ligating slide including an anterior surface with a recess and the recess including a wall that faces the superior end of the ligating slide. It is unclear how the ligating slide can have the superior end as claimed in combination with the recess and wall as claimed. It is believed that the applicant has made in error is claiming the anterior surface with the recess being in the ligating slide. It is believed that the applicant is trying to claim the anterior surface with the recess as claimed being within the bracket body and not the slide. The same issue applies to claim 9, such that if the recess is on the ligating slide, it is unclear how the slide channel within the bracket body opens in the archwire slot opposite the recess and the ligating slide is slideably engaged with the support surface of the slide channel. It is noted that for examination purposes, the limitations of claim 7 including the anterior 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-6 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lokar et al. (2006/0228662).
With respect to claim 1, Lokar discloses an orthodontic bracket for coupling an archwire with a tooth comprising a bracket body 60’ that is configured to be mounted to the tooth and that includes an archwire slot 52’ with a base surface and having opposed slot surfaces extending away from the base surface (see fig. 11); a ligating slide 10’ that is movable relative to the bracket body between an opened position and a closed position (see figs. 11, 14, pars. 77-78); a resilient member that releasably restrains the ligating slide in the closed position and at least in part defines a channel and an edge of the channel defines an abutment 36’/38’ (see annotated figure, pars. 77-78); and a projection 56’ that is movable within the channel when the ligating slide is moved from the opened position toward the closed position to slidably engage the abutment (see figs. 9-14, annaoted figure below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lokar further teaches with respect to claim 2, wherein the abutment 36’/38’ releasably supports the ligating slide in the closed position (pars. 68, 77-78, see annaoted figure above)
Lokar further teaches with respect to claim 3, wherein the abutment 36’/38’ separates the channel into a first portion and a second portion (see annotated figure above), the first portion configured to receive the projection when the ligating slide is in the opened position (see fig. 14) and the second portion configured to receive the projection when the ligating slide is in the closed position (see figs. 10-11).
Lokar further teaches with respect to claim 4, wherein the abutment 36’/38’ forms a restriction in the channel (see fig. 13, annaoted figure above, such that the abutment extends into the channel forming a restriction).
Lokar further teaches with respect to claim 5, wherein contact between the projection 56’ and the abutment causes the resilient member to resiliently deform (pars. 68, 70, 77-78).
Lokar further teaches with respect to claim 6, wherein the ligating slide includes a superior end and a portion of one of the opposed slot surfaces opposes the superior end of the ligating slide when the ligating slide is in the closed position (see figs. 11-12, such that the superior end is the upper portion of the slide which opposes a portion of the archwire slot when in the closed position).
Lokar further teaches with respect to claim 12, wherein the resilient member forms an integral portion of the ligating slide (see fig. 13, annaoted figure above).
Lokar further teaches with respect to claim 13, wherein the resilient member is planar (see fig. 13, annotated figure above).
Lokar further teaches with respect to claim 14, wherein the resilient member is borne by the bracket body (see fig. 13, annaoted figure above).
Lokar further teaches with respect to claim 15, the projection is in the channel when the ligating slide is in the opened position (see fig. 14, annotated figure above, pars. 68, 77-78).
Lokar further teaches with respect to claim 16, wherein the ligating slide is in the opened position when the archwire is insertable into the archwire slot (see fig. 14).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 7-9 of U.S. Patent No. 9,277,973 in view of Lokar et al. (2006/0228662). ‘973 teaches with respect to claim 1, an orthodontic bracket for coupling an archwire with a tooth comprising a bracket body (see claim 1, base member) that is configured to be mounted to the tooth (the claimed body would be configured to be mounted on the tooth either directly or indirectly since it is an orthodontic bracket) and that includes an archwire slot (see claim 1, archwire slot), a ligating slide that is movable relative to the bracket body between an opened position and a closed position (see claim 1, ligating slide moveably borne by the base member between a first/open position and a second/closed position), a resilient member that releasably restrains the ligating slide in the closed position (see claim 1, biasing member, see claim 2 regarding the slide resiliently engaging the projection to move between the first and second positions) and at least in part defines a channel (see claim 2); and a projection that is movable within the channel when the ligating slide is moved from the opened position toward the closed position to slideably engage the resilient member (see claim 1, a projection extending outwardly relative to the base member, claims 2 and 4 regarding the resilient member engaging the projection resiliently). 
’973 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the archwire slot having a base surface and having opposed slot surfaces extending away from the base surface and an edge of the channel defines an abutment. 
Lokar teaches the archwire slot having a base surface and having opposed slot surfaces extending away from the base surface (see fig. 10, such as the base and the 
With respect to claim 3, ‘973 teaches the channel is divided into a first portion and a second portion, the first portion configured to receive the projection when the ligating slide is in the opened position and the second portion configured to receive the projection when the ligating slide is in the closed position (see claim 1, biasing member including a first portion which receives the member in the first/open position and a second portion which receive the projection in the second/closed position) and with respect to claim 5, wherein contact between the projection and the biasing member cause the resilient member to resiliently deform (see claims 1 and 4, the biasing member cooperating with the projection). 
With respect to claims 2-5, ‘973 does not teach the abutment releasably supports the ligating slide in the closed position and the abutment separated the channel into the first position and the second position and the abutment forms a restriction into the channel and the abutment causes the deformation. 
Lokar teaches the abutment releasably supports the ligating slide in the closed position and the abutment separated the channel into the first portion and the second position and the abutment forms a restriction in the channel and wherein contact 
With respect to claim 6, ‘973 teaches the ligating slide includes a superior end and a portion of one of the opposed surface oppose the superior end of the ligating slide when the ligating slide is in the closed position (see claims 7, 11, such that the superior end faces the archwire slot and abuts the body which includes the archwire slot).
With respect to claim 7, ‘973 teaches the bracket body includes an anterior surface and a recess in the anterior surface new wherein the recess includes a wall that faces the superior end of the ligating slide in the closed position and the recess is configured to receive a tool to contact the super end of the ligating slide and to move the ligating slide toward the opened position (see claim 8, explanation above regarding how the limitations are being interpreted).
With respect to claim 13, ‘973 teaches wherein the resilient member is planar (see claim 9, the biasing member being the resilient member).
With respect to claim 14, ‘973 teaches wherein the resilient member is borne by the bracket body (see claim 1. The biasing member borne by the slide which is borne by the body).
With respect to claims 15-16, ‘973 teaches the projection is in the channel when the ligating slide is in the opened position and wherein the ligating slide is in the opened position when the archwire is insertable into the archwire slot (see claim 1, first position .
Claims 1-11 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-13 of U.S. Patent No. 9,867,680. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘680 teaches with respect to claim 1 an orthodontic bracket for coupling an archwire with a tooth comprising a bracket body that is configured to be mounted to the tooth and that includes an archwire slot (see claim 1), a ligating slide that is movable relative to the bracket body between an opened position and a closed position (see claim 1, ligating slide moveable between an open and closed position); a resilient member (see claim 1, resilient member) that releasably restrains the ligating slide in the closed position (see claims 9-10, the abutment on the resilient member supported the slide in the closed position) and at least in part defines a channel and an edge of the channel defines an abutment (see claim 9); and a projection that is movable within the channel when the ligating slide is moved from the opened position toward the closed position to slidably engage the abutment (see claim 1, 9-10). It is noted that ‘680 does not specifically teach the archwires slot with a base surface and having opposed slot surfaces extending away from the base surface, however, it is well known in the art to provide the archwire slot with the shape as claimed in order to provide use for a generally rectangular shaped archwire.
‘680 further teaches with respect to claim 2, 
680 further teaches with respect to claim 3, wherein the abutment separates the channel into a first portion and a second portion, the first portion configured to receive the projection when the ligating slide is in the opened position and the second portion configured to receive the projection when the ligating slide is in the closed position (see claim 11).
680 further teaches with respect to claim 4, wherein the abutment forms a restriction in the channel (see claim 12).
680 further teaches with respect to claim 5, wherein contact between the projection and the abutment causes the resilient member to resiliently deform (see claim 13).
680 further teaches with respect to claim 6, wherein the ligating slide includes a superior end and a portion of one of the opposed slot surfaces opposes the superior end of the ligating slide when the ligating slide is in the closed position (see claim 1 the ligating slide including a superior end moveable relative to the bracket body, which includes the archwire slot, the recess in the wall of the bracket body opposing the superior end, therefor the superior end opposes the archwire slot, see above regarding the shape of the archwire).
680 further teaches with respect to claim 7, wherein the bracket body includes an anterior surface and a recess in the anterior surface and wherein the recess includes a wall that faces the superior end of the ligating slide in the closed position and the recess is configured to receive a tool to contact the superior end of the ligating slide and to move the ligating slide toward the opened position (see claim 1, above regarding interpreted of the claimed limitations).
680 further teaches with respect to claim 8, wherein the recess is narrower in width than the width of the ligating slide (see claim 2).
680 further teaches with respect to claim 9, wherein the bracket body has a slide channel (see claim 1) that includes a support surface, the slide channel opens to the archwire slot opposite the recess (see claim 3), and the ligating slide is slidably engaged with the support surface (see claim 4, in which the guide members are the support surface).
680 further teaches with respect to claim 10, wherein the support surface carries a pair of opposed guide members that define at least a portion of the slide channel and the ligating slide is slidable between the pair of opposed guide members (see claim 4).
680 further teaches with respect to claim 11, wherein each opposed guide member of the pair of opposed guide members is generally L-shaped (see claim 5).
680 further teaches with respect to claim 15, wherein the projection is in the channel when the ligating slide is in the opened position (see claim 9, 11).
680 further teaches with respect to claim 16, wherein the ligating slide is in the opened position when the archwire is insertable into the archwire slot (see claim 1).

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 159,544. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘544 teaches an orthodontic bracket for coupling an archwire with a tooth comprising a bracket body that is configured to be mounted to the tooth and that includes an archwire slot with a base surface and having opposed slot surfaces extending away from the .
‘544 teaches with respect to claim 2, wherein the abutment releasably supports the ligating slide in the closed position (see claims 2 and 15).
‘544 teaches with respect to claim 3, wherein the abutment separates the channel into a first portion and a second portion, the first portion configured to receive the projection when the ligating slide is in the opened position and the second portion configured to receive the projection when the ligating slide is in the closed position (see claim 3).
‘544 teaches with respect to claim 4, wherein the abutment forms a restriction in the channel (see claim 4).
‘544 teaches with respect to claim 5, wherein contact between the projection and the abutment causes the resilient member to resiliently deform (see claim 5).
‘544 teaches with respect to claim 6, wherein the ligating slide includes a superior end and a portion of one of the opposed slot surfaces opposes the superior end of the ligating slide when the ligating slide is in the closed position (see claims 1 and 6).
‘544 teaches with respect to claim 7, wherein the bracket body includes an anterior surface and a recess in the anterior surface and wherein the recess includes a wall that faces the superior end of the ligating slide in the closed position and the recess is configured to receive a tool to contact the superior end of the ligating slide and to move the ligating slide toward the opened position (see claim 1).
‘544 teaches with respect to claim 8, wherein the recess is narrower in width than the width of the ligating slide (see claim 7).
‘544 teaches with respect to claim 9, wherein the bracket body has a slide channel that includes a support surface, the slide channel opens to the archwire slot opposite the recess, and the ligating slide is slidably engaged with the support surface (see claim 8).
‘544 teaches with respect to claim 10, wherein the support surface carries a pair of opposed guide members that define at least a portion of the slide channel and the ligating slide is slidable between the pair of opposed guide members (see claim 9).
‘544 teaches with respect to claim 11, wherein each opposed guide member of the pair of opposed guide members is generally L-shaped (see claim 10).
‘544 teaches with respect to claim 12, wherein the resilient member forms an integral portion of the ligating slide (see claims 11 and 16).
‘544 teaches with respect to claim 13, wherein the resilient member is planar (see claims 12 and 17).
‘544 teaches with respect to claim 14, wherein the resilient member is borne by the bracket body (see claims 13 and 18).
‘544 teaches with respect to claim 15, wherein the projection is in the channel when the ligating slide is in the opened position (see claim 1, the projection is slideable within the channel to engage the abutment, claim 3, the first portion configured to receive the projection when the ligating slide is in the opened position).
‘544 teaches with respect to claim 16, wherein the ligating slide is in the opened position when the archwire is insertable into the archwire slot (see claim 1 regarding the slide opposing the base surface in the closed position and the location of the recess and how it interacts with the too, therefore, it teaches the open position allowing access to the archwire slot).
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/10/2021